Case: 17-60501      Document: 00514395360         Page: 1    Date Filed: 03/21/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 17-60501                             FILED
                                  Summary Calendar                      March 21, 2018
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JAMES TRACY CUNEO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 3:11-CR-168-1


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       James Tracy Cuneo appeals the revocation of his supervised release
following his sentence for failure to register as a sex offender. He challenges
the substantive reasonableness of his 14-month term of imprisonment, which
fell within the range of the guidelines policy statement. Sentences imposed
upon revocation of supervised release are reviewed under 18 U.S.C.
§ 3742(a)(4)’s “plainly unreasonable” standard, which is more deferential than


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60501    Document: 00514395360     Page: 2   Date Filed: 03/21/2018


                                 No. 17-60501

the reasonableness standard applicable to sentences imposed upon conviction.
See United States v. Warren, 720 F.3d 321, 326 (5th Cir. 2013). The district
court heard Cuneo’s mitigating arguments and concluded that a within-
guidelines sentence of 14 months was appropriate. Cuneo’s argument that he
should have received a lower sentence in light of the circumstances
surrounding the violations amounts to a disagreement with the district court’s
balancing of the 18 U.S.C. § 3553(a) sentencing factors, and this court will not
reweigh those factors. See Gall v. United States, 552 U.S. 38, 51 (2007). Cuneo
has not overcome the presumption of reasonableness that applies. See United
States v. Lopez-Velasquez, 526 F.3d 804, 808-09 (5th Cir. 2008). The district
court’s judgment is affirmed. Cuneo’s motion for appointment of new counsel
is denied. See Fifth Circuit Plan Under the Criminal Justice Act, § 5(B);
United States v. Breeland, 53 F.3d 100, 106 n.11 (5th Cir. 1995).
      AFFIRMED; MOTION TO APPOINT NEW COUNSEL DENIED.




                                       2